DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-3, 6-7, 10-13, 15-16, 27-28, 31, 35 and 38-40 are pending in the application.  Claims 2, 12 and 40 are withdrawn.  Claims 4-5, 8-9, 14, 17-26, 29-30, 32-34 and 36-37 have been cancelled.  
Amendments to claims 6, 10, 11 and 15, filed on 11/20/2020, have been entered in the above-identified application.

Election/Restrictions
The examiner notes that applicant has withdrawn claims 2, 12 and 40 although they are directed to the originally elected invention.  Correction is required.
	

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent No. 6,391,436 B1).

Regarding claim 28, Xu et al. (“Xu”) teaches a partially impregnated prepreg comprising a fiber layer partially impregnated with a resin composition, said resin composition when heated in a vacuum envelope fully infuses into said fiber layer and cures to form a void-free laminate  unidirectional, woven fabric, knitted fabric, swirl mat, felt mat, wound, braided, and the like (col. 7, lines 52-67).  Xu teaches that the fiber reinforcing material may be glass, quartz, organics such as KEVLAR® brand polyamide, carbon, graphite and the like (same paragragh).  Xu teaches that resin types that are suitable for use include, but are not limited to, thermosetting resins and thermoplastic resins, and that mixtures of such resins may also be employed (col. 9 lines 39-51).  Xu teaches that, in accordance with the invention, a lay-up is created with a partially impregnated prepreg or by stacking a plurality of partially impregnated prepregs together (col. 6 lines 50-63).
Xu does not explicitly disclose that the prepreg comprises both nonwoven fiber mat and woven fabric layers, or that the glass fibers are bundles of glass fibers.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have included both woven fabrics and unidirectional or felt mat forms (nonwovens) as the reinforced fabric layers, and to have included tows (bundles) of glass fibers in the fabrics, in order to provide a plurality of reinforcing and/or supporting continuous fibers in conventional forms for formation of the void-free laminates, as suggested by Xu (col. 7, lines 52-67).

Regarding claim 35, as noted above, Xu teaches that, preferably, both the top and bottom faces of fabric layer(s) are partially impregnated when preparing the partially impregnated prepreg (col. 6 lines 41-49).  Xu also teaches that resin tack is very important for lay up purposes (col. 15 line 16).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent No. 6,391,436 B1), as applied to claim 28 above, in view of Ikeda (JP 2011-006578 A, see previously attached machine translation). 

Regarding claim 31, Xu remains as applied above to claim 28.

Xu does not appear to explicitly disclose wherein between 40% and 80% of the fibers of the nonwoven fiber mat or the woven cloth or fabric remain substantially free of the polymer resin.

However, Ikeda teaches fiber resin composite sheets that are capable of maintaining the impregnating ability of resin while maintaining folding endurance, which are useful as intermediate materials in molding FRP molded products (see Abstract and [0045]).  The composite sheets are formed by laminating a resin sheet B composed of a thermoplastic resin b on one or both whole surfaces of a woven or non-woven continuous fiber body A, and a part of the thermoplastic resin b is impregnated into the continuous fiber body A (see Abstract).  In the composite sheets, the impregnation depth of the thermoplastic resin b is 5% or more for each surface and 5 to 30% as the total value for both surfaces (see claim 1 and Abstract).  Ikeda also teaches that two or more of the composite sheets may be laminated (see claims 4-5 and [0045]-[0047]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the woven and nonwoven sheets of Xu with thermoplastic resin impregnation depths of 5% or more for each surface and 5 to 30% as the total value for both surfaces in order to obtain flexible prepregs comprising two or more laminated sheets, wherein the prepregs have the ability to undergo folding or winding during .



Claims 1, 6, 10-11, 15-16 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent No. 6,391,436 B1) in view of van der Woude (US PGPUB 2010/0203331).

Regarding claims 1, 11, 16 and 38, Xu is applied similarly as above to claims 28 and 35.

Xu does not appear to explicitly disclose that the bundle of fibers of the woven cloth or fabric are sized with a coupling agent that includes a blocked isocyanate coupling compound having a silicon-containing moiety and a blocked isocyanate group, wherein the blocked isocyanate group deblocks to form an active isocyanate group that reacts with the polymer resin. 

However, van der Woude teaches that at least one glass fiber may be coated with a sizing composition comprising a polymerization activator and/or a polymerization activator precursor, wherein the at least one coated glass fiber is at least partially dispersed in a reactively processed polymer such as a polyamide or a polyurethane (see [0034] and [0036]).  Van der Woude teaches that a silane comprising a blocked isocyanate functionality can serve as a polymerization activator or polymerization activator precursor and a coupling agent (see [0022] and [0078]).  Van der Woude further teaches that de-blocking of isocyanates can be controlled by several factors including temperature (see [0074]).  Thus, van der Woude appears to teach blocked isocyanates that would be capable of de-blocking to form an active isocyanate group as claimed.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the sizing agent of Xu with a silane that comprises a blocked isocyanate functionality, and which is capable of de-blocking to form an active isocyanate, in order to provide a compound that can serve as both a polymerization activator precursor and a coupling agent in a reinforced polymeric composite comprising glass fibers and thermoplastic resins, as taught by van der Woude (see [0021]-[0022], [0034]-[0036], [0053] and [0074]). 

Regarding claims 6, 15 and 39, van der Woude teaches glass fiber reinforced polyamide composites ([0011]). 

Regarding claim 10, Xu teaches that many conventional methods to partially impregnate resins into fabric are known to those of ordinary skill in the art, and that the substrate can be conducted near a heat source directly above the coater where a powder melts and forms a homogeneous film over the substrate (col. 6 lines 29-63 and col. 7 lines 45-50).  Xu also teaches use of a tool that molds the adjacent surface of the fiber reinforced resin composite as it is being formed (col. 7 lines 13-19).  With regard to the claimed product-by-process limitations, the product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  
		


Claims 3, 6, 7, 13, 15, 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent No. 6,391,436 B1) in view of van der Woude (US PGPUB 2010/0203331), as applied above to claim 1, further in view of Ikeda (JP 2011-006578 A, see previously attached machine translation). 

Regarding claims 3, 13 and 27, Xu in view of van der Woude remains as applied above to claim 1.

Xu in view of van der Woude does not appear to explicitly disclose wherein between 40% and 80% of the fibers of the nonwoven fiber mat or the woven cloth or fabric remain substantially free of the polymer resin.

However, Ikeda teaches fiber resin composite sheets that are capable of maintaining the impregnating ability of resin while maintaining folding endurance, which are useful as intermediate materials in molding FRP molded products (see Abstract and [0045]).  The composite sheets are formed by laminating a resin sheet B composed of a thermoplastic resin b on one or both whole surfaces of a woven or non-woven continuous fiber body A, and a part of the thermoplastic resin b is impregnated into the continuous fiber body A (see Abstract).  In the composite sheets, the impregnation depth of the thermoplastic resin b is 5% or more for each surface and 5 to 30% as the total value for both surfaces (see claim 1 and Abstract).  Ikeda also teaches that two or more of the composite sheets may be laminated (see claims 4-5 and [0045]-[0047]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the woven and nonwoven sheets of Xu in view of van der Woude with thermoplastic resin impregnation depths of 5% or more for each surface and 5 to 30% as the total value for both surfaces in order to obtain flexible prepregs comprising two or more laminated sheets, wherein the prepregs have the ability to undergo folding or winding during manufacture and also have excellent impregnating ability at the time of molding, as taught by Ikeda (see Abstract, [0012] and [0046]).

Regarding claims 6, 15 and 39, in the event that Xu in view of van der Woude is found not teach the claimed limitations, Ikeda teaches that examples of the resin b include polyethylene, polypropylene, polystyrene, polyvinyl chloride, polymethylmethacrylate, nylon 6, Nylon 66 (polyamides), polyethylene terephthalate, polyimides, etc. (see [0020]).

Regarding claim 7, Ikeda teaches a plain or satin weave ([0024]).


Response to Arguments

Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicant contends that since Xu's resin composition is cured subsequent to resin infusion, Xu's resin composition cannot be fully polymerized as claimed. 
Regarding this contention, the examiner notes that support for applicant’s claimed limitation of a fully polymerized thermoplastic material is considered to come from applicant’s disclosure of thermoplastic resins.  Xu teaches that resin types that are suitable for use include, but are not limited to, thermosetting resins and thermoplastic resins.  Xu further teaches that mixtures of such resins may also be employed.  Thus, in the examiner’s view, Xu does not require thermosetting resins and thus does not require curing in the strict sense.  In the examiner’s view, one having ordinary skill in the art would appreciate that even though the term curing is strongly associated with the production of thermosetting polymers, curing is sometimes more broadly used for processes where starting from a liquid, a solid product is obtained (e.g. hardening or solidification of thermoplastic resins).  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789